Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
 
Status of the Claims
Pursuant to the amendment dated 06/20/2022, claims 37 and 39 have been cancelled and new claim 40 has been added.  Claims 1-21, 28, and 30 were cancelled in a previous communication.  Claims 22-27, 29, 31-36, 38, and 40 are pending.  Claims 35 and 36 stand withdrawn without traverse.  

Claims 22-27, 29, 31-34, 38, and 40 are under current examination.  
All rejections not reiterated have been withdrawn.
A terminal disclaimer is on file for US 9,289,442, US 10,265,334; and US 10,500,220.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-27, 29, 31-34, 38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,757,397.

Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
Inter alia, the claims of the ‘397 patent embrace a composition comprising the viscosity increasing agent, hydroxypropyl cellulose, the solvent, ethanol, the humectant, hexylene glycol, and the water repelling agent, cyclomethicone (para 0055-0058 of the '397 specification). The composition comprises a diazeniumdiolated co-condensed silica particle.  The amounts of each ingredient embraced by the ‘397 patent overlap with amounts required by the instant claims. See MPEP 2144.05 regarding overlapping ranges: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  The particle size of the NO releasing particles is less than 10 microns (col 14, line 31).  The examiner considers the shelf life to be an inherent property of the compositions embraced by these patents because the ingredients are identical.  It is obvious to store any pharmaceutical composition in a package for ease of storage and handling.

Claims  22-27, 29, 31-34, 38, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/675,654 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims fall within the scope of the instant claims. 
Inter alia, the claims of the ‘654 application embrace a method of using a composition falling within the scope of the instant claims.  Specifically the composition comprises the viscosity increasing agent, hydroxypropyl cellulose, the solvent, ethanol, the humectant, hexylene glycol, and the water repelling agent, cyclomethicone (para 0036 0075 0077 and 0078 of the 654 specification). The composition comprises a diazeniumdiolated co-condensed silica particle.  The amounts of each ingredient embraced by the ‘397 patent overlap with amounts required by the instant claims. See MPEP 2144.05 regarding overlapping ranges: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  The particle size of the NO releasing particles is less than 10 microns (0096 of the ‘654 specification).  The examiner considers the shelf life to be an inherent property of the compositions embraced by the ‘654 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. On page 7, Applicant asserts that the ‘397 claims do not describe or suggest the compositions of instant claims.  This argument is not persuasive because it does not address the specific limitations the examiner pointed out in the rejection.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 22-27, 29, 31, 33, 34, 38, and 40  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peyrot et al. (WO 2000/02953; publication date: 01/20/2000; cited in the IDS filed 11/04/2019; citing the English Human Translation) as evidenced by Labrie (US 6,465,445; issue date: 10/15/2002; cited in the IDS filed 11/04/2019) and as evidenced by Steele et al. (US 2009/0170989; publication date: 07/02/2009) in view of Peters EP 1704876; publication date: 09/27/2006), Schoenfisch et al. (US 2009/0214618; publication date: 08/27/2009; cited in the IDS filed 11/04/2019), and Davies et al. (US 2004/0067595; publication date: 04/08/2004).
  

Peyrot discloses a pharmaceutical composition containing no water (anhydrous) comprising (in percent by weight) 2% of anti-acne agent, salicylic acid, 1 % of the viscosity increasing agent, hydroxypropyl cellulose, 4% of the humectant, transcutol (i.e. diethyleneglycol monomethyl ether, see Labrie, col 35, lines 25-27, and see Steele 0035, which discloses that diethyleneglycol monomethyl ether has humectant properties), 50% of the solvent, ethanol, and 20 % of the water repellent, cyclomethicone (example 1, page 6). 
The composition disclosed by Peyrot differs from the composition instantly claimed in that the composition does not comprise diazeniumdiolated co-condensed silica particles.  
Peters discloses that NO-releasing devices (i.e. a source of nitric oxide) can be used to treat acne (abstract).
Schoenfisch discloses NO-releasing particles intended to act as an active pharmaceutical agent (abstract) made from co-condensed silica (para 0068, lines 1-2), comprising diazeniumdiolate as the NO donor (para 0064, lines 1-2 and examples 8/9, page 21). The NO-releasing particles have particle size ranging from 200-300 nm (para 0361; limitation of instant claim 11) and release nitric oxide upon contact with water (i.e. they are a water reactive API; para 0333, lines 3-4).
It would have been prima facie obvious to use the NO-releasing particles made from co-condensed silica comprising diazeniumdiolate as the NO donor in Peyrot’s invention.  One having ordinary skill in the art would have recognized that the NO released from the particles would function as an anti-acne agent in view of Peters.  Accordingly, it would be obvious to combine the NO releasing particles of Schoenfisch with Peyrot’s composition containing anti-acne agents because these agents were known to serve the same purpose.  See MPEP 2144.06.  One would have had additional reasonable expectation of success because Schoenfisch discloses that the particles can be formulated in a topical composition (Schoenfisch: claim 63) and can be formulated as a suspension in an anhydrous composition comprising a thickening agent (0314).  The examiner notes that the formulation of Peyrot/Schoenfisch would be a suspension as the particles are silica and would not dissolve in an ethanolic composition.  
With regard to claims 22, 26, 27, 29, and 38, the relevant disclosures of Peyrot, Peters, and Schoenfisch are set forth above. 
None of the above references specifically address the shelf life of the NO source.  
Davies discloses that nitric oxide is highly labile in aqueous composition with a half-life of 10 to 30 seconds in aqueous solution (0003).  
One having ordinary skill in the art would be motivated to optimize the shelf life of any pharmaceutical in order for the product to be useful to the patient for the maximum amount of time (e.g. at least 80% of the initial amount after 12 weeks).  One would do so by selecting ingredients known to be chemically compatible with each other and the active agent.  One would be motivated to choose, for example a non-aqueous composition because nitric oxide is highly labile in aqueous composition with a half-life of 10 to 30 seconds in aqueous solution.  One would have reasonable expectation of success optimizing the composition for storage because anhydrous topical vehicles were well known in the art at the time of the instant invention and because removing water from the vehicle would improve the stability of NO.  For this reason, the examiner does not consider the limitations of instant claims 26, 27, 29 and 37-39 to patentably define over the prior art.  With regard to claim 26, it is obvious to store any pharmaceutical composition in a package for ease of storage and handling.  
With regard to claim 23, as noted above, Schoenfisch discloses particle size of 200-300 nm.
With regard to claim 24, the amount of ethanol in Peyrot’s example composition is 50%; however, the proportion of ethanol relative to hydroxypropylcellulose would affect the viscosity of the composition.  As there may be different esthetic preferences for viscosity, the examiner does not consider the limitation on amount of alcohol to patentably define over the prior art.  Please refer to MPEP 2144.05(II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Peterson, 315 F.3d at 1330, and 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”.)
With regard to claim 25, as noted above, the solvent is ethanol.
With regard to claims 31 and 34, as noted above, the composition disclosed by Peyrot contains 1 percent of the viscosity increasing agent hydroxypropylcellulose, 50% ethanol, 4% of the humectant diethyleneglycol monomethyl ether.    The composition disclosed by Peyrot differs from the composition instantly claimed in that the amount of cyclomethicone falls just outside the range allowed by claim 34; however Peyrot discloses a preferred range for cyclomethicone in the gel formulation of 18-22%. MPEP 2144.05(1) states that prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
With regard to claim 33, as noted above, the composition contains both diethyleneglycol monomethyl ether and the water repellant cyclomethicone.  
With regard to claim 40, Peyrot discloses a homogenized composition (see pages 18-19, which disclose vigorous stirring, which the examiner considers to embrace homogenization).  

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peyrot et al. (WO 2000/02953; publication date: 01/20/2000; cited in the IDS filed 11/04/2019; citing the English Human Translation) as evidenced by Labrie (US 6,465,445; issue date: 10/15/2002; cited in the IDS filed 11/04/2019) and as evidenced by Steele et al. (US 2009/0170989; publication date: 07/02/2009); in view of Peters EP 1704876; publication date: 09/27/2006) and Schoenfisch et al. (US 2009/0214618; publication date: 08/27/2009; cited in the IDS filed 11/04/2019) as applied to claims 22-27, 29, 31, 33, 34, 38, and 40 above, and further in view of Horstmann et al. (US 5,912,008; issue date: 06/15/1999; cited in the IDS filed 11/04/2019).

The relevant disclosures of Peyrot, Peters, and Schoenfisch are set forth above. Peyrot discloses that the diethylene glycol monomethyl ether (i.e. transcutol) serves as a permeation enhancer in their composition (English machine translation: page 7, lines 12-13). Neither of these references discloses including hexylene glycol in the composition.
Horstmann discloses that both diethylene glycol monomethyl ether and hexylene glycol were known to serve as permeation enhancers for topical drug delivery formulations. Therefore, it would have been prima facie obvious to substitute the diethylene glycol monomethyl ether disclosed by Peyrot with hexylene glycol at the time of the instant invention because both agents were known at the time of the instant invention to serve the purpose of enhancing active agent permeation into the skin. Please see MPEP 2144.06 regarding art-recognized equivalents and MPEP 2144.07 regarding art-recognized suitability.

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive.

On page 8, Applicant asserts that none of the cited references describe or suggest the recited composition or any composition that maintains the ability to release at least 80% of the initial amount of nitric oxide after 12 weeks in an unopened package stored at a temperature of between 1 and 12 C.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

On page 8, Applicant argues that the instant invention is a surprisingly stable composition and that NO recovery over time is unexpected, citing tables 17 and 23 of the specification.  
Insomuch as this may be an assertion of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
As an initial matter, Applicant’s data would not have been unexpected to the artisan of ordinary skill.  One having ordinary skill in the art would have recognized that Schoenfisch’s particles would begin to release their NO upon contact with water because Schoenfisch discloses that the particles release nitric oxide upon contact with water (i.e. they are a water reactive API; para 0333, lines 3-4).  Moreover, as noted in the rejection supra, it was known at the time of the instant invention that NO is labile in aqueous solutions.  One having ordinary skill would therefore immediately recognize the benefit of formulating the NO-releasing particles in any anhydrous composition in terms of stability of the active ingredient.  Additionally, the data from an experiment evaluating a single composition containing single species of viscosity increasing agent, organic solvent, humectant, and water repellant are not commensurate in scope with the claims which embrace any species of viscosity increasing agent, organic solvent, humectant, and water repellant.

On page 8, Applicant argues that Schoenfisch only discloses diazeniumdiolated co-condensed silica particles as an API and does not provide information on stability.  On pages 8-9, Applicant argues that Schoenfisch does not describe or suggest any anhydrous composition and that the claims are therefore patentable over Peyrot as evidenced by Labrie and Steele, in view of Peters and Schoenfisch.  On page 9, Applicant argues further that Davies does not disclose any information regarding the stability of diazeniumdiolated co-condensed silica particles in the claimed anhydrous composition. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
No claims are allowed.                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617